DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 14, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pacala (US 2019/0056497).
Claim 1: Pacala discloses A method for environment mapping, comprising:
generating a periodic laser output representative of a periodic output signal that encodes a code sequence, comprising modulating a substantially continuous-wave carrier signal based on the code sequence (para 0007 describing coded pulses, para 0071 describing transmitting array and coding)
throughout a time period, continuously transmitting the periodic laser output into an environment (para 0007 describing coded pulses, para 0071 describing transmitting array and coding, fig 3, para 00078-0080 describing transmission);
during the time period, at an optical sensor, receiving a return signal comprising a reflection, from an object within the environment, of the periodic laser output (para 0072, 0073, 0081 describing reflection reception and receiver structure);
determining a sample indicative of a contiguous time window of the return signal, wherein a duration of the contiguous time window is greater than a period of the periodic output signal (fig 3 and 6 amongst others, para 0058, 0088, 0102)
generating a filtered sample, comprising filtering the sample based on the code sequence (para 0073 matched filtering);
based on the filtered sample:
determining an extremum of the filtered sample (para 0073 maximum/peak detection) ; and 
determining a delay time associated with the extremum (para 0082); and
 based on the delay time, determining a relative location of the object (para 0056, 0070, 0082, 0141, 0191-0194)

Claim 2: Pacala discloses filtering the sample based on the code sequence comprises applying, to the sample, a matched filter for the periodic output signal (para 0073 matched filtering);

Claim 4: Pacala discloses determining the delay time comprises: determining an interpolated sub-sample comprising the extremum; and determining the delay time based on the interpolated sub-sample (para 0006, 0219, as well as exhaustively para 0258-0289 describing various selection of interpolation filters)

Claim 5: Pacala discloses determining the interpolated sub-sample comprises performing a continuous curve interpolation (para 0006, 0219, as well as exhaustively para 0258-0289 describing various selection of interpolation filters)

Claim 6: Pacala discloses the return signal further comprises a second reflection, from a second object within the environment, of the periodic laser output, the method further comprising: based on the filtered sample, determining a second delay time associated with the second object; and based on the second delay time, determining a relative location of the second object. (para 0057, 00119, 0145)

Claim 7: Pacala discloses before determining the second delay time, determining a first peak region associated with the extremum (para 0073); wherein determining the second delay time comprises: determining a second extremum of the filtered sample, wherein the second extremum is not within the first peak region, wherein a magnitude of the extremum is greater than a magnitude of the second extremum (para 0057, 00119, 0145); and
determining the second delay time based on the second extremum (para 0056, 0070, 0082, 0141, 0191-0194)

Claim 8: Pacala discloses at the optical sensor, after receiving the return signal, receiving a second return signal comprising a second reflection, from a second object within the environment, of the periodic laser output (para 00363, 0369);
determining a second sample indicative of a second contiguous time window of the second return signal (para 0370, para 0058, 0088, 0102)
generating a second filtered sample, comprising filtering the second sample based on the code sequence (para 0370, 0073);
based on the second filtered sample, determining a second delay time associated with the second extremum (para 0082); and
based on the second delay time, determining a relative location of the second object (para 0056, 0070, 0082, 0141, 0191-0194)

Claim 9: Pacala discloses generating a second periodic laser output encoding a second periodic output signal, comprising modulating a second substantially continuous-wave carrier signal based on a second code sequence (para 0057);
throughout the time period, continuously transmitting the second periodic laser output into the environment (para 0007 describing coded pulses, para 0071 describing transmitting array and coding, fig 3, para 00078-0080 describing transmission);
generating a second filtered sample, comprising filtering the sample based on the second code sequence (para 0370, 0073), wherein the return signal further comprises a second reflection, from a second object within the environment, of the second periodic laser output (para 00363, 0369);
 based on the second filtered sample:
determining a second extremum of the second filtered sample; and determining a second delay time associated with the second extremum (para 00370, 0073, para 0082); and
based on the second delay time, determining a relative location of the second object (para 0056, 0070, 0082, 0141, 0191-0194)

Claim 10: Pacala discloses modulating the substantially continuous-wave carrier signal based on the code sequence comprises encoding the code sequence using a phase-shift keying (para 0151)

Claim 14: Pacala discloses A method for environment mapping, comprising:
generating a first periodic optical output representative of a first periodic output signal, comprising modulating a first substantially continuous-wave carrier signal based on a first code sequence (para 0007 describing coded pulses, para 0071 describing transmitting array and coding)
generating a second periodic optical output representative of a second periodic output signal, comprising modulating a second substantially continuous-wave carrier signal based on a second code sequence (para 0057);;
throughout a time period, continuously transmitting the first and second periodic optical outputs into an environment (para 0007 describing coded pulses, para 0071 describing transmitting array and coding, fig 3, para 00078-0080 describing transmission);
during the time period, at an optical sensor, receiving a return signal, the return signal comprising (para 0072, 0073, 0081 describing reflection reception and receiver structure);
a first reflection, from a first object within the environment, of the first periodic optical output (para 0072, 0073, 0081 describing reflection reception and receiver structure); and
a second reflection, from a second object within the environment, of the second periodic optical output (para 00363, 0369);
determining a sample by selecting a contiguous time window of the return signal (fig 3 and 6 amongst others, para 0058, 0088, 0102)
 generating a first filtered sample, comprising filtering the sample based on the first code sequence (para 0073 matched filtering);
determining a first delay time associated with the first filtered sample (para 0082)
based on the first delay time, determining a relative location of the first object (para 0056, 0070, 0082, 0141, 0191-0194)
generating a second filtered sample, comprising filtering the sample based on the second code sequence (para 0370, 0073),;
determining a second delay time associated with the second filtered sample (para 00370, 0073, para 0082); and
based on the second delay time, determining a relative location of the second object (para 0056, 0070, 0082, 0141, 0191-0194)

Claim 18: Pacala discloses the first periodic optical output is transmit into the environment by a first laser; and the second periodic optical output is transmit into the environment by a second laser (para 0071 describing transmitting array and coding)

Claim 19: Pacala discloses the optical sensor comprises a photodiode, wherein the return signal is received at the photodiode (para 0006, 0052)

Claim 20: Pacala discloses the first and second reflections are received at the photodiode concurrently (para 0006 describing the need of the invention to correct for concurrent receptions at the photodiode)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 2019/0056497) as applied to claim 2 above, and further in view of Mazzaro (US 2017/0307726).
Claim 3: Pacala does not specifically disclose applying the matched filter comprises determining at least one of: a circular convolution of the sample with a time-reversed version of the periodic output signal; and a circular convolution of the periodic output signal with a time-reversed version of the sample.
Mazzaro discloses a system for object detection and ranging using matched filtering of a received signal (para 0008) wherein applying the matched filter comprises determining at least one of: a circular convolution of the sample with a time-reversed version of the periodic output signal; and a circular convolution of the periodic output signal with a time-reversed version of the sample (para 0058).  It would have been obvious to modify the invention such that it comprised the above limitaitons, as taught by Mazzaro, in order to correlate the received signal with the transmit signal when the periodic function is used for the signal (Mazzaro para 0058)

Allowable Subject Matter
Claims 11-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-12, the prior art fails to disclose a method for selecting the code sequence such that a cross-correlation between the periodic output signal and other optical signals received at the optical sensor is less than a threshold value and using this determination to determine the code sequence. 
Regarding claim 13, the prior art fails to disclose the claimed method of selecting the code se1uency based on desired performance parameters and subsequently determining a sequence length based on the claimed parameters. 
Regarding claim 15, 16, the prior art fails to disclose selecting code sequences such that the first and second code sequences such that a cross-correlation between the first and second periodic output signals is substantially zero or selecting a sequence length, wherein the lengths of the first and second code sequences are each equal to the sequence length.
Regarding claim 17, the prior art fails to disclose determining the set of code sequences comprises performing a stochastic optimization such that, for each pair of code sequences of the set, a respective cross-correlation between the respective periodic output sequences associated with the code sequences of the pair is less than a threshold value;
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648